Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 May 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend.
Washington May 11th. 1806

I last night recieved your kind letter from Quincy but was much mortified at the very slight mention you make of the Children I expected you would have written very fully as  to their growth and every alteration which has taken place since my departure and feel more than half disappointed at John’s not knowing you although it was unreasonable to expect he should.
You can readily imagine with what regret I heard of your Sister’s declining to accompany you from what I said in my last on that subject. Still I cannot relinquish the hope that our darling George will accompany you to whatever residence you may chuse and in some measure relieve the irksome monotony of a life devoted to study independant of which I look on it as an essential benefit to the Child to be early accustom’d to find a friend and instructor in his father and the loss of his french is a serious inconvenience as it has really been a source of real gratification to us and will prove a great advantage to him do not therefore I entreat you my best loved friend give up this in your present situation absolutely necessary enjoyment for such I am sure it will prove to you and though it may at first occasion a little inconvenience the pleasure which will in the end result from it will prove an ample compensation—
I have recieved a very kind letter from your Mother in which she appears to be a little angry at my not having written to Mrs. Cranch believe me it was not from disrespect but proceeded entirely from an uncertainty as to the propriety of writing to her as Mrs. C. never said one word to me on this subject before I left Quincy and I was fearful it might have the appearance of a troublesome anxiety about the welfare of my Child who I knew could not possibly be placed in better hands I shall write her shortly in the mean time I hope you will excuse my apparent neglect and make her sensible of my wish to return by every means in my power the obligation which I labour under—
I presume you have heard the report of the death of the King of England and the appointment of Lord Selkirk as minister extraordinary to settle the differences between this Country and great Britain he is hourly expected having sailed the 26 of March it is said Mr. Merry is not recalled and proposes taking a Country House near Col. Washingtons on rock–hill. I presume the close confined air of the City might prove injurious to the health of the family in general.
Mr. Hellen is not returned from Baltimore yet and we have lately been visited by two of our Cousins from Frederic who inform’d us of the death of my Uncle Toms eldest Son who I believe you said during our visit to them the old gentleman is very sick and more distressed as I understand the death of this young man was chiefly caused by a neglected education and early habits of intemperance he has left three Children totally unprovided for he lost his second wife last Septbr.
Mr Epps is to be married to Miss Murray on the 17th of next month and Miss Stodert is very shortly to be led to the alter by that little furious demo Dr. Hemel who is to have Dr. Bullaces place as Surgeon to the Marine Corps Dr. B. having an appointment to some place I know not where which Mr. Sheldon told me would certainly be equal to twelve thousand Dollars a year
I am extremely sorry to learn that Col. Smiths situation is so unpleasant. I understand that Mr M. told Mr. Wagner that he would positively not attend at the trial.
Adieu my dearest friend my health is pretty much the same as when you left me with the additional inconvenience of having considerably encreased in size and almost entirely losing my rest I have carefully attended to your Thermometer it has become so fixed a habit already that I wake every morning a little after Sun rise to look at it we have had two or three very warm days but the last week has been very stormy and cold yesterday we had green Gooseberries and they say we are likely to have immense quantities of Strawberries I have been on a visit at Harriets for a week and returned last evening Mr. Hellen is still very undecided about moving you do not mention Mrs. T Adams I presume however from your mothers letter that she will be confined nearly as soon as myself—
Kiss my lovely Boys for me and believe me ever your most tenderly affectionate wife
L C Adams
P.S. I cannot get the Messenger to come for those Papers I fear your departure from Providence was so sudden you had not time to execute my commission of the Cotton I wish you would give Louisa Smith a Comb or some handsome little trinket with my love by way of thanks for her care of John I mean an ornamental Comb to wear when her hair is dressed—
Adieu once more / do not accuse me of writing / short letters


Do not forget to send the Thermometer Book.

